Exhibit 4.9 AMERICA FIRST MULTIFAMILY INVESTORS, L.P.2 Pursuant to this Phantom Unit Award Agreement, dated as of , 20 (this “Agreement”), The Burlington Capital Group LLC, a Delaware limited liability company (the “Company”), as the general partner of America First Capital Associates Limited Partnership Two, a Delaware limited partnership (the “General Partner”), which is the general partner of America First Multifamily Investors, L.P., a Delaware limited partnership (the “Partnership”), hereby grants to (the “Participant”) the following award of Phantom Units (“Phantom Units”), pursuant and subject to the terms and conditions of this Agreement and the America First Multifamily Investors, L.P. 2015 Equity Incentive Plan (the “Plan”), the terms and conditions of which are hereby incorporated into this Agreement by reference.Each Phantom Unit shall constitute a Phantom Unit under the terms of the Plan.Except as otherwise expressly provided herein, all capitalized terms used in this Agreement, but not defined, shall have the meanings provided in the Plan.
